 Case 2:20-mc-50607-LJM-EAS ECF No. 4, PageID.45 Filed 10/15/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNIFIED U.S. COMMON LAW GRAND
 JURY on behalf of Barbara T. Pielack,
                                                    Case No. 2:20-mc-50607-LJM-EAS
         Plaintiff,                                 Honorable Laurie J. Michelson

 v.

 GREGORY A. LAY,
 DANNY EVANS, and
 ALLAN L. MACGREGOR,

         Defendants.


                      ORDER DISMISSING CASE WITHOUT PREJUDICE


       In a prior order, this Court stated, “by September 7, 2020, [Barbara] Pielack must inform

the Court in writing of one of the following: (1) that she agrees to have her filing recharacterized

as a petition under § 2254, (2) that she does not agree to that recharacterization because she is not

challenging her conviction or sentence, or (3) that she wishes to withdraw her filing.” (ECF No.

2.) This Court served its prior order by mailing a copy of it to “Unified U.S. Common Law Grand

Jury at c/o Heathrlee Yorty, 3295 South Lee Point, Suttons Bay, MI 49682.” The order was

returned as not deliverable. (ECF No. 3.)

       Accordingly, Pielack’s case-initiating document is not deemed a habeas corpus petition

and this case is DISMISSED WITHOUT PREJUDICE.

       SO ORDERED.

       Dated: October 15, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE
